 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                           Case No.: 3:12-CV-02164-GPC-JMA
     COMMISSION,
12
                                      Plaintiff,       ORDER APPROVING:
13
     v.                                                SALE OF BORDERLAND
14
                                                       PROPERTY AND AUTHORITY TO
     LOUIS V. SCHOOLER and FIRST
15                                                     PAY BROKER’S COMMISSION
     FINANCIAL PLANNING
16   CORPORATION d/b/a WESTERN
                                                       [ECF No. 1680]
     FINANCIAL PLANNING
17
     CORPORATION,
18                                 Defendants.
19
20         Before the Court is the Receiver’s Motion for Approval of Sale of the Borderland
21   Property and Authority to Pay Broker’s Commission. ECF No. 1680. No opposition was
22   filed. The Securities and Exchange Commission filed a notice of non-opposition to the
23   motion on December 26, 2018. ECF No. 1685. Based upon a review of the moving
24   papers and the applicable law, the Court GRANTS the Receiver’s motion.
25                                     BACKGROUND
26         A. The SEC Enforcement Action
27         On January 21, 2016, the Court granted the SEC’s motion for final judgment
28   against Defendant Louis V. Schooler. ECF No. 1170. The SEC had initiated this civil

                                                   1
                                                                         3:12-CV-02164-GPC-JMA
 1   action against Defendant Schooler and Western Financial Planning Corporation
 2   (“Western”) four years earlier, on account of their practice of defrauding investors into
 3   purchasing unregistered securities. Id. (citing Second Summary Judgment Order, ECF
 4   No. 1081). To carry out the scheme, Defendant Western bought undeveloped real estate,
 5   with cash or through financing, and simultaneously formed one or more General
 6   Partnerships (“GPs”) to own the land. First Summary Judgment Order, ECF No. 1074 at
 7   10. Western then sold General Partnership units to investors and sold the undeveloped
 8   real estate to the General Partnerships. Id. at 10. In total, Western raised approximately
 9   $153 million from almost 3,400 investors through implementing this scheme. Id.
10         B. The Decline of the General Partnership Assets
11         In 2013, the Court-appointed Receiver, Thomas Hebrank, engaged licensed
12   appraisers to value the 23 properties owned by the General Partnerships. ECF No. 203 at
13   2. Those professionals determined that the land was worth $16,328,000 and that the net
14   appraised value (appraised value less outstanding balances on all mortgages) of the
15   properties was $12,860,661. Id. The net appraised value represented just 8.41% of the
16   total funds that the general partners had invested in the land. Id. The Receiver further
17   estimated that, based on the then-current appraised values of the land, the average GP
18   investor would suffer an 88.40% loss if the GP properties were sold in 2013. Id.
19         Three years later, soon after final judgment was entered, the Receiver moved for
20   authority to conduct an Orderly Sale of the General Partnership Properties (“Orderly
21   Sale”). Motion for Orderly Sale, ECF No. 1181-1. In the Motion, the Receiver indicated
22   that the aggregate value in the GP accounts had been steadily decreasing while litigation
23   was ongoing. See id. In September 2012, the Receivership had assets of $6.6 million.
24   Id. at 1. By the end of 2015, the assets had dropped to $3.5 million, and the Receiver had
25   reason to believe that the value of the Receivership would continue to drastically
26
27
28

                                                  2
                                                                             3:12-CV-02164-GPC-JMA
 1   decrease through the end of 2016.1 This decline, he noted, was due to three main factors:
 2   (1) 14 of the 23 properties were not appreciating in value2; (2) the properties were not
 3   worth enough to cover the costs of the GPs carrying the properties; and (3) low levels of
 4   investor contributions to pay GP administrator fees, tax preparation fees, property taxes,
 5   property insurance premiums, and notes owed to Western. See id. at 1-2. In other words,
 6   the Receiver concluded, because the money being spent to hold the GP properties was
 7   disproportionately high in relation to the value of the GP’s real estate assets, the
 8   Receivership was in a steady decline. Id.
 9          In order to prevent the value of the Receivership from falling into further decline,
10   the Receiver proposed that the GP properties be sold in accordance with Court-approved
11   orderly sale procedures. Id. The Receiver’s proposal explained that the best way to
12   maximize the value of all of the GP assets for the benefit of all investors, irrespective of
13   any given investors’ direct property interest, was to initiate an orderly sale of the GP
14   properties. Id. The Receiver estimated that the Receivership, after conducting sales of
15   the GP properties, Western’s properties and asset recovery, would be worth $21,804,826.
16   Id. at 16.
17          C. The Receiver’s Motion for Orderly Sale
18          On May 20, 2016, the Court held a hearing on the Receiver’s Motion for Orderly
19   Sale, at which time the Court heard from the SEC, Defendant, the Receiver, and the
20   investor-interveners — that is, those investors who were granted permission under Rule
21   23 to intervene to oppose the Receiver’s Motion. See ECF No. 1298. A short time
22   thereafter, on May 25, 2016, the Court approved, in part, the Receiver’s Orderly Sale
23
24
25
     1
       The Receiver provided the Court with projections that the Receivership would further decline to $1.8
26   million by the end of 2016. Indeed, the Receiver’s projection has since proved to be accurate. The Twentieth
     Interim Status Report submitted by the Receiver indicates that the Receivership’s current cash and cash
27   equivalent balance is $666,113. ECF No. 1505 at 17.
     2
       By way of example, the Receiver notes that the value of these 14 properties in 2016, $3,732,815, was about
28
     $400,000 less than their value in 2013, $4,137,000. Id. at 2.

                                                          3
                                                                                         3:12-CV-02164-GPC-JMA
 1   process.3 ECF No. 1304.
 2          In approving the Orderly Sale, the Court addressed and evaluated the concerns
 3   expressed by the Receiver, the SEC, and myriad investors, all of whom held differing
 4   positions on whether the Orderly Sale would benefit the Receivership estate. See
 5   generally ECF Nos. 1181 (Motion for Orderly Sale), 1232 (SEC Response), 1234 (Dillon
 6   Investors’ Response), 1235 (Graham Investors’ Response); see also, e.g., ECF Nos. 1240,
 7   1242, 1244, 1249-1257 (Letters from Investors). The Court also took into consideration
 8   the recommendations of the investors’ experts, as set forth in the Xpera Report. See ECF
 9   No. 1304 at 16. The Xpera Report, the Court noted, substantially agreed with the
10   Receiver on how to maximize the value of the Receivership estate and, for the most part,
11   agreed on the appraised value of the various GP properties. Id. As such, the Court
12   directed the Receiver, where feasible, to incorporate the recommendations of the Xpera
13   Report into his ultimate Orderly Sale proposal. Id. at 19.
14          On July 22, 2016, the Receiver moved for permission to engage CBRE, a real
15   estate brokerage firm, as a consultant in order to weigh the pros and the cons of the Xpera
16   Report. ECF No. 1341-1. The Court granted the Receiver’s motion on August 30, 2016.
17   ECF No. 1359. CBRE presented its findings on the GP properties on October 24, 2016.
18   ECF No. 1419 (filed under seal). On November 22, 2016, the Receiver submitted a
19   report evaluating the Xpera Report recommendations. ECF No. 1405. The Court
20   reviewed the Receiver’s report and adopted the recommendations contained therein on
21   December 12, 2016. ECF No. 1423.
22          D. Borderland Property
23          The Borderland Property (the “Property”) is approximately 34.45 acres of
24   undeveloped land in San Diego County, California. ECF No. 1680-1 at 2. The Property
25
26
     3
      The Court directed the Receiver to file a Modified Orderly Sale Process that incorporated the public sale
27   process consistent with the requirement of 28 U.S.C. § 2001. ECF No. 1304. The Receiver filed a modified
     proposal on June 8, 2016 (ECF No. 1309) and the Court approved the modified proposal on August 30, 2016
28
     (ECF No. 1359).

                                                         4
                                                                                        3:12-CV-02164-GPC-JMA
 1   is one of the properties collectively known as the “Tecate” properties, all of which are
 2   located in the San Diego Area. Prior to it being transferred to the Qualified Settlement
 3   Fund Trust, the property was held by two General Partnerships – Borderland Partners and
 4   Prosperity Partners. Id.
 5         In 2013, the Receiver obtained an appraisal of the Property estimating the value to
 6   be $215,000. Id. at 3. In 2015, the Receiver obtained a two broker opinions of value for
 7   the Property, the average of which was $124,000. Id. In 2016, Xpera Group valued the
 8   Property between $346,000 and $519,126; however the valuation based on the Property
 9   being held for an indefinite period under San Diego County finalizes the development
10   plan in the area. Id. With the Court’s approval, the Receiver listed and marketed the
11   Property in May 2016 for $300,000. Id. No offers were received for many months and
12   after consulting with Broker, the Received determined to gradually reduce the list price to
13   generate more interest in the Property. Id. The list price was gradually reduced until it
14   reached $169,000 at which time an offer was received by Victor Alejandro Toledo
15   Cordova and Ada Sarahu Toledo. Id. In accordance with the Court-approved modified
16   Orderly Sale procedures, see generally ECF Nos. 1309, 1359, the Receiver sent notice of
17   the offer to investors. ECF No. 1680-1 at 3. The Receiver and Buyer executed a Vacant
18   Land Purchase Agreement and Joint Escrow Instructions, which is subject to a qualified
19   overbid and this Court’s approval. Id. at 4. Buyer removed all contingencies—besides
20   Court approval—on December 6, 2018. Id
21         On January 11, 2019, the Receiver notified the Court that no qualified overbids had
22   been received for the Property. ECF No. 1686.
23         E. Conclusion
24         The Court finds that the purchase price of $164,000 is reasonable in light of the
25   fact that it is higher than the 2015 value estimate for the Property, the Property has been
26   thoroughly marketed over the past 29 months and the $164,000 is the best and only offer
27   received. The Court is also satisfied that the Receiver has complied with the modified
28   Orderly Sale procedures. The Receiver’s notice of the sale adhered to the modified

                                                   5
                                                                             3:12-CV-02164-GPC-JMA
 1   Orderly Sale procedures—which require that notice of the sale be published “in the
 2   county, state, or judicial district of the United States wherein the realty is situated,” 28
 3   U.S.C. § 2002 (emphasis added)—by publishing notice in the San Diego Union-Tribune
 4   and by providing notice to the investors. Accordingly, and given that no opposition to
 5   the present Motion has been filed or raised, and no qualified overbid was received, the
 6   Court GRANTS Receiver’s motion for approval of sale.
 7                                             ORDER
 8          The Motion for Approval of Sale of the Borderland Property and Authority to Pay
 9   Broker's Commission filed by Thomas C. Hebrank—the Court-appointed receiver for
10   First Financial Planning Corporation d/b/a Western Financial Planning Corporation
11   ("Western"), its subsidiaries, and the General Partnerships listed in Schedule 1 to the
12   Preliminary Injunction Order entered on March 13, 2013—having been reviewed and
13   considered by this Court, the Receiver having notified the Court that no qualified overbid
14   has been received, and for good cause appearing therefore, the Court finds as follows:
15          1.    The Motion is granted;
16          2.    The sale of the Property known as the Borderland Property, as described on
17   Exhibit A to the Declaration of Thomas C. Hebrank in support of the Motion, by
18   Thomas C. Hebrank to , is confirmed and approved;
19          3.    The purchase price of $164,000 ($169,000 with a $5,000 credit due to buyer
20   at closing) for the Borderland Property is confirmed and approved;
21          4.    The Receiver is immediately authorized to complete the sale transaction,
22   including executing any and all documents as may be necessary and appropriate to do so;
23   and
24          5.    Because a broker is representing the buyer, and pursuant to the Court-
25   ////
26   ////
27   ////
28   ////

                                                    6
                                                                               3:12-CV-02164-GPC-JMA
 1   approved listing agreement, a commission in the amount of 9% of the gross purchase
 2   price is approved.
 3         IT IS SO ORDERED.
 4   Dated: January 28, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               7
                                                                        3:12-CV-02164-GPC-JMA
